                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

JULIUS C. CLARKWILLIS #726262,

                Plaintiff,
                                                   File no: 2:17-CV-131
v.
                                                   HON. ROBERT J. JONKER
MICHIGAN DEPARTMENT
OF CORRECTIONS, et al.,

                Defendants.
                                     /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on October 22, 2018 (ECF No. 31).            The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 31) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Plaintiff’s motion for preliminary injunction (ECF No.

20) is DENIED.

        IT IS SO ORDERED.



Date:   November 16, 2018                          /s/ Robert J. Jonker
                                                   ROBERT J. JONKER
                                                   CHIEF UNITED STATES DISTRICT JUDGE
